Title: From James Madison to Thomas Jefferson, 23 October 1814
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Washington Ocr. 23. 1814.
        
        I have recd. yours of Ocr  . with that inclosed from Warden. His tale is plausibly told but entitled to little confidence. Be assured he is not the man he passed for with all of us originally. His apparent modesty & suavity cover ambition vanity avidity (from poverty at least) & intrigue. These traits began to betray themselves before he last left the U.S. On his arrival in Paris with his office confirmed by the Senate, they rapidly disclosed themselves. And on the death of Barlow, & the scuffle for the charge of our affairs, the mask fell off entirely. He behaved badly to Mrs. Barlow, and having made himself acceptable to the French Govt thro’ his intimacy with subalterns, he seized, with its concurrence, the station for which he had as little of qualifications as of pretensions. Crawford carried with him our view of W’s character, and his experience in Paris has greatly strengthened it. He states circumstances convicting W. of equal impudence & mendacity. The friends of the latter there consist of the Irish, and persons of rank & science to whom he has paid his court, and passed himself for the favorite of certain individuals here as well as of the Govt. Crawford is a man of strong intellect & sound integrity: but of a temper not perhaps sufficiently pliant, or manners sufficiently polished for diplomatic life. These however will improve, whilst he remains abroad. I cannot believe that his high tone of mind would have permitted him to be jealous of a man whom he must justly regard as so infinitely below him. I return you Wardens letter; & that, if you chuse you may prevent the possibility of future publicity to yours to me, I enclose yours with it, and keep no copy of this. Affecy. yours
        
          J.M.
        
      